DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding claims 1-19 and 21-22, Applicant’s amendment to include that the auxiliary leaflets define an auxiliary leaflet base, an auxiliary leaflet free edge, an auxiliary leaflet first commissure region, an auxiliary leaflet second commissure region and an auxiliary leaflet belly region are sufficient to overcome the prior art.
Regarding claim 20, Applicant has not amended independent claim 20, nor do Applicant’s remarks contain reference to any supposed deficiencies in the rejection of claim 20, therefore the rejection is maintained. 
Claims 23-26 have new grounds of rejections in response to Applicant’s claim amendments. 
Regarding claim 27, Applicant’s amendment to include a first leaflet component with an opening and an overlapping second leaflet component, where the width of the overlap region decreases as the valve diameter increases is sufficient to overcome the prior art. 
Allowable Subject Matter
Claims 1-19, 21-22, and 27 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to fairly teach or suggest auxiliary leaflets including an auxiliary leaflet base, an auxiliary leaflet free edge, an auxiliary leaflet first commissure region, an auxiliary leaflet second commissure region, and an auxiliary leaflet belly region, the one or more auxiliary leaflets being configured to release to an active state upon diametrically expanding the prosthetic valve.  The closest prior art is Carr et al. (Pub. No.: US 2019/0133764), Weber et al. (Pub. No.: US 2016/0220361), or Lee et al. . 
For claim 27, the prior art fails to fairly teach or suggest a first leaflet component having one or more openings defining one or more relief features configured to facilitate outward widening of the first leaflet component; and a second leaflet component at least partially overlapping the one or more relief features of the first leaflet component te-and  defining an overlap region with the first leaflet component having a width, 8the first leaflet component and the second leaflet component configured to be in operable engagement with one another when the prosthetic valve is at a first diameter at which the prosthetic valve is configured to be implanted to allow fluid flow through the prosthetic valve in a first direction and inhibit fluid flow through the prosthetic valve in an opposite, second direction, and the first leaflet component and the second leaflet component being configured to be in operable engagement with one another when the prosthetic valve is at a second diameter that is larger than the first diameter by sliding relative to each other thereby reducing the width of the overlap region as the diameter of the prosthetic valve is increased, such that the first and second leaflet components allow fluid flow through the prosthetic valve in the first direction and inhibit fluid flow through the prosthetic valve in the opposite, second direction when the prosthetic valve is at the second, larger diameter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carr et al. (Pub. No.: US 2019/0133764).
For claim 20 Carr discloses a method of diametrically adjusting a prosthetic valve (fig. 8A, 8B), the method comprising transitioning a prosthetic valve from a first operative diameter at which the prosthetic valve is configured to be implanted (fig. 8A) to a second operative diameter that is larger than the first operative diameter (fig. 8B), the first operative diameter including one or more primary leaflets 812 of the prosthetic valve being operable to move between open and closed positions to allow and inhibit flow, respectively, through the prosthetic valve such that the primary leaflets are configured in an active state when the prosthetic valve is at the first operative diameter (fig. 8A), the first operative diameter further including one or more auxiliary leaflets (leaflet folds, para. 95) of the prosthetic valve being stored in an inactive state in which the auxiliary leaflets are inoperable to inhibit flow through the valve (folded), and the second operative diameter including the one or more auxiliary leaflets being transitioned from the inactive state to an active state in which the one or more auxiliary leaflets are operable to move between open and closed positions to allow and inhibit flow, respectively, through the prosthetic valve (fig. 8B, para. 95).

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (Pub. No.: US 2016/0220361).
For claim 23, Weber et al. (hereinafter, Weber) discloses a prosthetic valve (abstract) comprising: one or more leaflets (e.g., fig. 2b), each defining a leaflet base A, a leaflet free edge (coapting edge, seen in figure 2b), a commissure region (junction between adjacent leaflets), a second commissure region (junction between adjacent leaflets), and a belly region (at label C), wherein each of the one or more leaflets defines a contained portion in the first commissure region, the second commissure region, and/or the belly region (contained portion D in the belly region, figure 2B, para. 26), and an uncontained portion (remainder of the leaflet) that is exposed to a fluid flow through the valve when the valve defines a first diameter at which the prosthetic valve is configured to be implanted (e.g., fig. 2B), and wherein the contained portion becomes uncontained and exposed to a fluid flow through the valve when the valve defines a second diameter that is larger than the first diameter (para. 26, 27, 51).

Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (Pub. No.: US 2019/0388221)
For claim 25, Lee discloses a prosthetic valve comprising: 7a support structure 2; and a valve structure 6 (e.g., figs. 3, 8) coupled to the support structure (e.g., fig. 3, 8), the valve structure including, one or more leaflets 6 including belly region (e.g., fig. 8, movable part of the leaflet is considered the belly region) having a central region and two side regions on opposite sides of the central region (e.g., fig. 3, 8), wherein the central region is releasably folded (e.g., para. 26, a wrinkle is considered a releasable fold) to define an overlapping region such that the valve structure operates to inhibit flow in a first direction and allow flow in a second direction through the prosthetic valve at a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2019/0388221).
For claim 24, Lee discloses a prosthetic valve comprising: a support structure 2; and a valve structure 6 coupled to the support structure (e.g., fig. 3, 8), the valve structure including, one or more leaflets 6 including a belly region (e.g., fig. 8, movable part of the leaflet is considered the belly region) having a central region and two side regions on opposite sides of the central region (e.g., fig. 3, 8), wherein the leaflet has active regions and inactive regions (para. 26, wrinkles provide inactive regions, while the remainder of the leaflet belly is the active region) when the prosthetic valve is at a first diameter at which the prosthetic valve is configured to be implanted such that the valve structure operates to inhibit flow in a first direction and allow flow in a second 
For claim 26, Lee teaches a prosthetic valve comprising: a support structure 2; and a valve structure 6 coupled to the support structure (e.g., fig. 3, 8), the valve structure including, one or more leaflets 6 having a belly region (e.g., fig. 8, movable part of the leaflet is considered the belly region) including a central region and two side regions on opposite sides of the central region (e.g., fig. 3, 6), wherein the leaflet belly defines an overlapping region (para. 26) such that the valve structure operates to inhibit flow in a first direction and allow flow in a second direction through the prosthetic valve at a first diameter at which the prosthetic valve is configured to be implanted (e.g., initial 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Najm et al. (Pub. No.: US 2019/0083255).
Chung et al. (Pub. No.: US 2018/0289475).
Conklin et al. (Pub. No.: US 2017/0000603).
Conklin et al. (Pub. No.: US 2014/0188219). 
Cartledge et al. (Pub. No.: US 2013/0046373). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SUBA GANESAN/Primary Examiner, Art Unit 3774